

Exhibit 10.3


ARIAD PHARMACEUTICALS, INC. 2001 STOCK PLAN
AS AMENDED AND RESTATED
(EFFECTIVE AS OF SEPTEMBER 27, 2005)
 


1.
Definitions 

 
Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this ARIAD Pharmaceuticals, Inc. 2001 Stock Plan, as
amended and restated, have the following meanings:



 
a.
Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the Administrator means the
Committee.




 
b.
Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.




 
c.
Board of Directors means the Board of Directors of the Company.




 
d.
Certificate means either an Option Certificate, Stock Grant Certificate or
Restricted Stock Unit Certificate.




 
e.
Code means the United States Internal Revenue Code of 1986, as amended.




 
f.
Committee means the Compensation Committee of the Board of Directors to which
the Board of Directors has delegated power to act under or pursuant to the
provisions of the Plan.




 
g.
Common Stock means shares of the Company’s common stock, $.001 par value per
share.




 
h.
Company means ARIAD Pharmaceuticals, Inc., a Delaware corporation.




 
i.
Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.




 
j.
Fair Market Value of a Share of Common Stock means:

 
i.
If the Common Stock is listed on a national securities exchange or traded in the
over-the-counter market and sales prices are regularly reported for the Common
Stock, the closing or last price of the Common Stock on the Composite Tape or
other comparable reporting system for the trading day immediately preceding the
applicable date;
   
ii.
If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause a, and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded immediately preceding the applicable date; and
   
iii.
If the Common Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, such value as the Administrator, in good
faith, shall determine.


 
k.
ISO means an option meant to qualify as an incentive stock option under Section
422 of the Code.

 

 
l.
Key Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), or otherwise designated by the Administrator to
be eligible to be granted one or more Stock Rights under the Plan.

 
 
A-1

--------------------------------------------------------------------------------


 

 
m.
Non-Qualified Option means an option which is not intended to qualify as an ISO.




 
n.
Option means an ISO or Non-Qualified Option granted under the Plan.




 
o.
Option Certificate means a certificate delivered to the Participant by the
Company pursuant to the Plan, in such form as the Administrator shall approve,
which sets forth the terms and conditions of a Stock Option Grant.




 
p.
Participant means a Key Employee, director or consultant to whom one or more
Stock Rights are granted under the Plan. As used herein, “Participant” shall
include “Participant’s Survivors” where the context requires.




 
q.
Plan means this ARIAD Pharmaceuticals, Inc. 2001 Stock Plan, as amended and
restated.




 
r.
Restricted Stock Unit means a unit that represents the right to receive the Fair
Market Value of one Share, payable in cash and/or Shares, as specified in the
applicable Restricted Stock Unit Certificate and which is subject to forfeiture
restrictions.

 

 
s.
Restricted Stock Unit Certificate means a certificate delivered to the
Participant by the Company pursuant to the Plan, in such form as the
Administrator shall approve, which sets forth the terms and conditions of the
grant of Restricted Stock Units.




 
t.
Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan. The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.




 
u.
Stock Grant means a grant by the Company of Shares under the Plan.




 
v.
Stock Option Grant means a grant of an option to purchase Shares under the Plan
in either the form of an ISO or Non-Qualified Option.




 
w.
Stock Grant Certificate means a certificate delivered to the Participant by the
Company pursuant to the Plan, in such form as the Administrator shall approve,
which sets forth the terms and conditions of a Stock Grant.




 
x.
Stock Right means a right to Shares of the Company granted pursuant to the Plan
(i.e., a Stock Option Grant, Stock Grant or Restricted Stock Unit grant.)




 
y.
Survivors means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.



2.
 Purposes of the Plan

 
The Plan is intended to encourage ownership of Shares by Key Employees and
directors of and certain consultants to the Company in order to attract such
people, to induce them to work for the benefit of the Company or of an Affiliate
and to provide additional incentive for them to promote the success of the
Company or of an Affiliate. The Plan provides for the granting of Stock Option
Grants, Stock Grants and Restricted Stock Units.

 
 
A-2

--------------------------------------------------------------------------------


 
3. 
 Shares Subject to the Plan

 
a.
The number of Shares which may be issued from time to time pursuant to this Plan
shall be five million nine hundred thirty thousand (5,930,000) Shares, or the
equivalent of such number of Shares after the Administrator, in its sole
discretion, has interpreted the effect of any stock split, stock dividend,
combination, recapitalization or similar transaction in accordance with
Paragraph 23 of the Plan;
   
b.
The maximum number of Shares that may be issued as ISOs pursuant to this Plan
shall be five million nine hundred thirty thousand (5,930,000) Shares or the
equivalent of such number of Shares after the Administrator, in its sole
discretion, has interpreted the effect of any stock split, stock dividend,
combination, recapitalization or similar transaction in accordance with
Paragraph 23 of the Plan; and
   
c.
If an Option ceases to be “outstanding,” in whole or in part, or if the Company
shall reacquire any Shares issued pursuant to a Stock Grant or a grant of
Restricted Stock Units or if any Restricted Stock Unit grant is forfeited,
cancelled or otherwise terminated or otherwise results in Shares not being
issued, the Shares which were subject to such Option or Restricted Stock Unit
grant and any Shares so reacquired by the Company shall be available for the
granting of other Stock Rights under the Plan. Any Option shall be treated as
“outstanding” until such Option is exercised in full, or terminates or expires
under the provisions of the Plan, or by agreement of the parties to the
pertinent Option Certificate.

 
4. 
 Administration of the Plan

 
The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator. Subject to the provisions of the
Plan, the Administrator is authorized to:
 
a.
Interpret the provisions of the Plan or of any Stock Option Grant, Stock Grant
or Restricted Stock Unit grant and to make all rules and determinations which it
deems necessary or advisable for the administration of the Plan;
   
b.
Determine which employees of the Company or of an Affiliate shall be designated
as Key Employees and which of the Key Employees, directors and consultants shall
be granted Stock Rights;
   
c.
Determine the number of Shares for which a Stock Right or Stock Rights shall be
granted, provided, however, that in no event shall Stock Rights with respect to
more than three hundred thousand (300,000) shares be granted to any Participant
in any fiscal year; and
   
d.
Specify the terms and conditions upon which a Stock Right(s) may be granted;
provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of preserving the tax
status under Section 422 of the Code of those Options which are designated as
ISOs. Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee.

 
5.
 Eligibility for Participation



The Administrator will, in its sole discretion, name the Participants in the
Plan, provided, however, that each Participant must be a Key Employee, director
or consultant of the Company or of an Affiliate at the time a Stock Right is
granted. Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an employee, director or consultant
of the Company or of an Affiliate; provided, however, that the actual grant of
such Stock Right shall be conditioned upon such person becoming eligible to
become a Participant at or prior to the time of the delivery of the Certificate
evidencing such Stock Right. ISOs may be granted only to Key Employees.
Non-Qualified Options, Stock Grants and Restricted Stock Units may be granted to
any Key Employee, director or consultant of the Company or an Affiliate. The
granting of any Stock Right to any individual shall neither entitle that
individual to, nor disqualify him or her from, participation in any other grant
of Stock Rights.
 
A-3

--------------------------------------------------------------------------------


 
6.
 Terms and Condition of Options

 
Each Stock Option Grant shall be set forth in writing in an Option Certificate,
duly executed by the Company and, to the extent required by law or requested by
the Company, by the Participant. The Administrator may provide that Options be
granted subject to such terms and conditions, consistent with the terms and
conditions specifically required under this Plan, as the Administrator may deem
appropriate including, without limitation, subsequent approval by the
shareholders of the Company of this Plan or any amendments thereto.



 
A.
Non-Qualified Options: Each Option intended to be a Non-Qualified Option shall
be subject to the terms and conditions which the Administrator determines to be
appropriate and in the best interest of the Company, subject to the following
minimum standards for any such Non-Qualified Option:



a.
Option Price: Each Option Certificate shall state the option price (per share)
of the Shares covered by each Stock Option Grant, which option price shall be
determined by the Administrator but shall not be less than 85% of the Fair
Market Value per share of Common Stock;
 
 
b.
Each Option Certificate shall state the number of Shares to which it pertains;
 
 
c. 
Each Option Certificate shall state the date or dates on which it first is
exercisable and the date after which it may no longer be exercised, and may
provide that the Option rights accrue or become exercisable in installments over
a period of months or years, or upon the occurrence of certain conditions or the
attainment of stated goals or events, or through other circumstances or programs
approved by the Administrator (the “Vesting Provisions”);
    d.
The provisions of Paragraph 6(A)(c) above notwithstanding, with the consent of
the Administrator, the vesting provisions specified in a Participant’s
employment agreement shall be the Vesting Provisions that apply to the relevant
non-qualified options; and
   
e.
Exercise of any Option may be conditioned upon the Participant’s execution of a
Share purchase agreement in form satisfactory to the Administrator providing for
certain protections for the Company and its other shareholders, including
requirements that:

 
 
i.
The Participant’s or the Participant’s Survivors’ right to sell or transfer the
Shares may be restricted; and
     
ii.
The Participant or the Participant’s Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.

 

 
B.
Incentive Stock Options: Each Option intended to be an Incentive Stock Option
(“ISO”), in accordance with Section 422 of the Code, shall be issued only to a
Key Employee and be subject to the following terms and conditions, with such
additional restrictions or changes as the Administrator determines are
appropriate but not in conflict with Section 422 of the Code and relevant
regulations and rulings of the Internal Revenue Service:

 
 
A-4

--------------------------------------------------------------------------------


 
a.
Minimum standards: The ISO shall meet the minimum standards required of
Non-Qualified Options, as described in Paragraph 6(A) above, except clause (a)
thereunder;
   
b.
Option Price: Immediately before the ISO is granted, if the Participant owns,
directly or by reason of the applicable attribution rules in Section 424(d) of
the Code:

 
 
i.
Ten percent (10%) or less of the total combined voting power of all classes of
stock of the Company or an Affiliate, the Option price per share of the Shares
covered by each ISO shall not be less than one hundred percent (100%) of the
Fair Market Value per share of the Shares on the date of the Stock Option Grant;
     
ii.
More than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or an Affiliate, the Option price per share of the Shares
covered by each ISO shall not be less than one hundred ten percent (110%) of the
said Fair Market Value on the date of the Stock Option Grant;

 
c.
Term of Option: For Participants who own:

 
 
i.
Ten percent (10%) or less of the total combined voting power of all classes of
stock of the Company or an Affiliate, each ISO shall terminate not more than ten
(10) years from the date of the Stock Option Grant or at such earlier time as
the Option Certificate may provide; or
     
ii.
More than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or an Affiliate, each ISO shall terminate not more than
five (5) years from the date of the Stock Option Grant or at such earlier time
as the Option Certificate may provide;

 
d.
Limitation on Yearly Exercise: The Option Certificates shall restrict the amount
of ISOs which may be exercisable in any calendar year (under this or any other
ISO plan of the Company or an Affiliate) so that the aggregate Fair Market Value
(determined at the time each ISO is granted) of the stock with respect to which
ISOs are exercisable for the first time by the Participant in any calendar year
does not exceed one hundred thousand dollars ($100,000), provided that this
subparagraph (d) shall have no force or effect if its inclusion in the Plan is
not necessary for Options issued as ISOs to qualify as ISOs pursuant to Section
422(d) of the Code; and

 
e.
Intention to be Treated as an ISO: It is the Company’s intent that an ISO
qualify for the favorable tax treatment provided to holders of Options that meet
the standards of Section 422 of the Code. Any provision of this Plan, an Option
Certificate or any other relevant document which conflicts with the Code so that
an Option intended to be an ISO would not be deemed an ISO is null and void and
any ambiguities shall be resolved so that the Option qualifies as an ISO.
Nonetheless, if the Option is determined not to be an ISO, the Participant shall
be deemed to acknowledge and agree that neither the Company nor any Affiliate is
responsible to compensate him or her or otherwise make up for the treatment of
the Option as a Non-Qualified Option and not as an ISO. The Participant is
deemed to have been advised to consult with his or her own tax advisors
regarding the tax effects of the Option and the requirements necessary to obtain
favorable tax treatment under Section 422 of the Code, including, but not
limited to, holding period requirements.

 


7.
 Terms and Conditions of Stock Grants and Restricted Stock Units

 
Each offer of a Stock Grant or grant of Restricted Stock Units to a Participant
shall state the principal terms of each Stock Grant or grant of Restricted Stock
Units and shall be set forth in a Certificate, duly executed by the Company and,
to the extent required by law or requested by the Company, by the Participant.
The Certificate shall be in a form approved by the Administrator and shall
contain terms and conditions which the Administrator determines to be
appropriate and in the best interest of the Company, subject to the following
minimum standards:
 
A-5

--------------------------------------------------------------------------------


 


a.
Each Stock Grant or Restricted Stock Unit Certificate shall state the purchase
price (per share), if any, of the Shares covered by each Stock Grant or grant of
Restricted Stock Units, which purchase price shall be determined by the
Administrator but shall not be less than the minimum consideration required by
the Delaware General Corporation Law on the date of the grant of the Stock Grant
or issuance of Shares pursuant to the grant of Restricted Stock Units;
   
b.
Each Certificate shall state the number of Shares to which the Stock Grant or
grant of Restricted Stock Units pertains; and
   
c.
Each Certificate shall include the terms of any right of the Company to
reacquire the Shares subject to the Stock Grant or grant of Restricted Stock
Units, including the time and events upon which such rights shall accrue and the
purchase price thereof, if any.
   
d.
Each Restricted Stock Unit Certificate shall state the termination and
forfeiture provisions applicable to each grant, the date or dates on which the
Shares and/or cash shall be issued, and may provide that rights accrue in
installments over a period of months or years, or upon the occurrence of certain
conditions or the attainment of stated goals or events, or through other
circumstances or programs approved by the Administrator.
   
e.
Issuance of Shares pursuant to the grant of Restricted Stock Units may be
conditioned upon the Participant’s execution of a Share purchase agreement in
form satisfactory to the Administrator providing for certain protections for the
Company and its other shareholders, including requirements that:

 
 
i.
The Participant’s or the Participant’s Survivors’ right to sell or transfer the
Shares may be restricted; and
     
ii.
The Participant or the Participant’s Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.



8.
 Exercise of Options and Issue of Shares

 
An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company at its principal executive office address,
together with provision for payment of the full purchase price in accordance
with this Paragraph for the Shares as to which the Option is being exercised,
and upon compliance with any other condition(s) set forth in the Option
Certificate. Such written notice shall be signed by the person exercising the
Option, shall state the number of Shares with respect to which the Option is
being exercised and shall contain any representation required by the Plan or the
Option Certificate. Payment of the purchase price for the Shares as to which
such Option is being exercised shall be made (a) in United States dollars in
cash or by check, or (b) at the discretion of the Administrator, through
delivery of shares of Common Stock having a Fair Market Value equal as of the
date of the exercise to the cash exercise price of the Option, or (c) at the
discretion of the Administrator, by having the Company retain from the shares
otherwise issuable upon exercise of the Option, a number of shares having a Fair
Market Value equal as of the date of exercise to the exercise price of the
Option, or (d) at the discretion of the Administrator, by delivery of the
grantee’s personal recourse note bearing interest payable not less than annually
at no less than 100% of the applicable Federal rate, as defined in Section
1274(d) of the Code, or (e) at the discretion of the Administrator, in
accordance with a cashless exercise program established with a securities
brokerage firm, and as approved by the Administrator, or (f) at the discretion
of the Administrator, by any combination of (a), (b), (c), (d) and (e) above.
Notwithstanding the foregoing, the Administrator shall accept only such payment
on exercise of an ISO as is permitted by Section 422 of the Code.
 
A-6

--------------------------------------------------------------------------------


 
The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be). In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance. The Shares
shall, upon delivery, be evidenced by an appropriate certificate or certificates
for fully paid, non-assessable Shares.
 
The Administrator shall have the right to accelerate the date of exercise of any
installment of any Option; provided that the Administrator shall not accelerate
the exercise date of any installment of any Option granted to any Key Employee
as an ISO (and not previously converted into a Non-Qualified Option pursuant to
Paragraph 26) if such acceleration would violate the annual vesting limitation
contained in Section 422(d) of the Code, as described in Paragraph 6.B.d.
 
The Administrator may, in its discretion, amend any term or condition of an
outstanding Stock Option Grant provided (i) such term or condition as amended is
permitted by the Plan, (ii) any such amendment shall be made only with the
consent of the Participant to whom the Option was granted, or in the event of
the death of the Participant, the Participant’s Survivors, if the amendment is
adverse to the Participant, and (iii) any such amendment of any ISO shall be
made only after the Administrator, after consulting the counsel for the Company,
determines whether such amendment would constitute a “modification” of any
Option which is an ISO (as that term is defined in Section 424(h) of the Code)
or would cause any adverse tax consequences for the holder of such ISO.
 
9.
 Acceptance of Stock Grants and Restricted Stock Unit Grants and Issue of Shares

 
A Stock Grant or grant of Restricted Stock Units (or any part or installment
thereof) shall be accepted by executing the applicable Certificate and
delivering it to the Company at its principal office address, together with
provision for payment of the full purchase price, if any, in accordance with
this Paragraph for the Shares, and upon compliance with any other conditions set
forth in the applicable Certificate. Payment of the purchase price for the
Shares shall be made (a) in United States dollars in cash or by check, or (b) at
the discretion of the Administrator, through delivery of shares of Common Stock
having a fair market value equal as of the date of acceptance of the Stock Grant
or issuance of Shares pursuant to the grant of Restricted Stock Units to the
purchase price of the Stock Grant or grant of Shares pursuant to the grant of
Restricted Stock Units determined in good faith by the Administrator, or (c) at
the discretion of the Administrator, by delivery of the grantee’s personal
recourse note bearing interest payable not less than annually at no less than
100% of the applicable Federal rate, as defined in Section 1274(d) of the Code,
or (d) at the discretion of the Administrator, by any combination of (a), (b)
and (c) above.
 
The Company shall then, if required by the applicable Certificate, reasonably
promptly deliver the Shares to the Participant (or to the Participant’s
Survivors, as the case may be), subject to any escrow provision set forth in the
applicable Certificate. In determining what constitutes “reasonably promptly,”
it is expressly understood that the issuance and delivery of the Shares may be
delayed by the Company in order to comply with any law or regulation (including,
without limitation, state securities or “blue sky” laws) which requires the
Company to take any action with respect to the Shares prior to their issuance.
 
The Administrator may, in its discretion, amend any term or condition of an
outstanding Stock Grant, grant of Restricted Stock Units or applicable
Certificate provided (i) such term or condition as amended is permitted by the
Plan, and (ii) any such amendment shall be made only with the consent of the
Participant to whom the Stock Grant or grant of Restricted Stock Units was made,
if the amendment is adverse to the Participant.
 
A-7

--------------------------------------------------------------------------------




10.
 Rights as a Shareholder



No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right, except after
due exercise of the Option or acceptance of the Stock Grant or issuance of
Shares pursuant to the grant of Restricted Stock Units or as set forth in any
Certificate and tender of the full purchase price, if any, for the Shares being
purchased pursuant to such exercise or acceptance and registration of the Shares
in the Company’s share register in the name of the Participant.
 

11.   Assignability and Transferability of Stock Rights

 
By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its sole discretion
and set forth in the applicable Certificate, or (iii) if approved by the
Administrator in its sole discretion, through establishment of blind trusts,
family limited partnerships, or other estate planning vehicles wherein the
Participant or his direct descendants are the primary beneficiary, (iv) if
approved by the Administrator in its sole discretion, in accordance with the
division of property rights set forth in an authorized settlement agreement
arising from the Participant’s divorce, or (v) under any other circumstances
that are approved by the Administrator in its sole discretion. Notwithstanding
the foregoing, an ISO transferred in accordance with subsections 11(ii)-(v)
above shall no longer qualify as an incentive stock option under Section 422 of
the Code. The designation of a beneficiary of a Stock Right by a Participant,
with the prior approval of the Administrator and in such form as the
Administrator shall prescribe, shall not be deemed a transfer prohibited by this
Paragraph. Except as provided above, during the Participant’s lifetime, a Stock
Right shall only be exercisable or may only be accepted by such Participant (or
by his or her legal representative) and shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process. Any attempted transfer,
assignment, pledge, hypothecation or other disposition of any Stock Right or of
any rights granted thereunder contrary to the provisions of this Plan, or the
levy of any attachment or similar process upon a Stock Right, shall be null and
void.
 
The Participant is required to notify the Company in writing immediately after
the Participant makes a Disqualifying Disposition of any of the Shares acquired
pursuant to the exercise of the Option. A Disqualifying Disposition is defined
in Section 424(c) of the Code and includes any disposition (including any sale)
of such Shares before the later of (a) two years after the date the Participant
was granted the Option or (b) one year after the date the Participant acquired
Shares by exercising the Option, except as otherwise provided in Section 424(c)
of the Code. If the Participant has died before the Shares are sold, these
holding period requirements do not apply and no Disqualifying Disposition can
occur thereafter.


12.
 Effect on Options of Termination of Service other than “For Cause” or Death or
Disability



Except as otherwise provided in the pertinent Option Certificate in the event of
a termination of service (whether as an employee, director or consultant) with
the Company or an Affiliate before the Participant has exercised an Option, the
following rules apply:
 
a.
A Participant who ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than termination “for cause,”
Disability, or death for which events there are special rules in Paragraphs 13,
14, and 15, respectively), may exercise any Option granted to him or her (i)
within three (3) months of such termination to the extent that the Option is
exercisable on the date of such termination of service, but only if the
Administrator has so designated in the pertinent Option Certificate, or (ii)
over such other term as the Administrator shall determine in its sole
discretion;

 
b.
Except as provided in Subparagraph (c) below, or Paragraph 14 or 15, in no event
may an Option Certificate provide, if an Option is intended to be an ISO, that
the time for exercise be later than three (3) months after the Participant’s
termination of employment;

 
 
A-8

--------------------------------------------------------------------------------




c.
The provisions of this Paragraph, and not the provisions of Paragraph 14 or 15,
shall apply to a Participant who subsequently becomes Disabled or dies after the
termination of employment, director status or consultancy in all cases with the
Company or an Affiliate, provided, however, in the case of a Participant’s
Disability or death within three (3) months after the termination of employment,
director status or consultancy, the Participant or the Participant’s Survivors
may exercise the Option within one (1) year after the date of the Participant’s
termination of employment, but in no event after the date of expiration of the
term of the Option;
   
d.
Notwithstanding anything herein to the contrary, if subsequent to a
Participant’s termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option, the Board of
Directors determines that, either prior or subsequent to the Participant’s
termination, the Participant engaged in conduct which would constitute “cause,”
then such Participant shall forthwith cease to have any right to exercise any
Option;
   
e.
A Participant to whom an Option has been granted under the Plan who is absent
from work with the Company or with an Affiliate because of temporary disability
(any disability other than a permanent and total Disability as defined in
Paragraph 1 hereof), or who is on leave of absence for any purpose, shall not,
during the period of any such absence, be deemed, by virtue of such absence
alone, to have terminated such Participant’s employment, director status or
consultancy with the Company or with an Affiliate, except as the Administrator
may otherwise expressly provide; and
   
f.
Except as required by law or as set forth in the pertinent Option Certificate,
Options granted under the Plan shall not be affected by any change of a
Participant’s status within or among the Company and any Affiliates, so long as
the Participant continues to be an employee, director or consultant of the
Company or any Affiliate.

 
13.
 Effect on Options of Termination of Service “For Cause”

 
Except as otherwise provided in the pertinent Option Certificate, the following
rules apply if the Participant’s service (whether as an employee, director or
consultant) with the Company or an Affiliate is terminated “for cause” prior to
the time that all his or her outstanding Options have been exercised:
 
a.
All outstanding and unexercised Options as of the time the Participant is
notified his or her service is terminated “for cause” will immediately be
forfeited;
   
b.
In addition to any definition of the term “for cause” set forth in any
employment agreement between the Company and the Participant, for purposes of
this Plan, the term “cause” shall include, without limitation (i) the failure of
the Participant to perform any of his material duties to the Company or any of
its Affiliates, (ii) the conviction of the Participant of any felony involving
moral turpitude, (iii) any acts of fraud or embezzlement by the Participant
involving the Company or any of its Affiliates, (iv) violation of any federal,
state or local law, or administrative regulation related to the business of the
Company or any of its Affiliates, (v) a conflict of interest, (vi) conduct that
could result in publicity reflecting unfavorably on the Company or any of its
Affiliates in a material way, (vii) failure to comply with the policies of the
Company or any of its Affiliates, (viii) the unauthorized disclosure of
confidential information, or (ix) a breach of the terms of any employment
agreement, confidentiality agreement, non-competition and non-solicitation
agreement or any other agreement between the Participant and the Company or any
of its Affiliates, after giving effect to the notification provisions, if any,
and the mechanisms to remedy or cure a breach, if appropriate, as described in
any such agreement. The determination of the Administrator as to the existence
of “cause” will be conclusive on the Participant and the Company; and

 
A-9

--------------------------------------------------------------------------------




c.
“Cause” is not limited to events which have occurred prior to a Participant’s
termination of service, nor is it necessary that the Administrator’s finding of
“cause” occur prior to termination. If the Administrator determines, subsequent
to a Participant’s termination of service but prior to the exercise of an
Option, that either prior or subsequent to the Participant’s termination the
Participant engaged in conduct which would constitute “cause,” then the right to
exercise any Option is forfeited.

 
14.
 Effect on Options of Termination of Service for Disability



Except as otherwise provided in the pertinent Option Certificate, a Participant
who ceases to be an employee, director or consultant of the Company or of an
Affiliate by reason of Disability may exercise any outstanding Option granted to
such Participant:
 
a.
To the extent that the Option has become exercisable according to the vesting
period of such Option as of the date of Disability; and
   
b.
To the extent of a pro rata portion through the date of Disability of any
additional Options that would have become exercisable on the next vesting date
had the Participant not become Disabled. The proration shall be based upon the
number of days accrued in the current vesting period prior to the date of
Disability.

 
A Disabled Participant may exercise such rights only within the period ending
one (1) year after the date of the Participant’s termination of employment,
directorship or consultancy, as the case may be, notwithstanding that the
Participant might have been able to exercise the Option as to some or all of the
Shares on a later date if the Participant had not become disabled and had
continued to be an employee, director or consultant or, if earlier, within the
originally prescribed term of the Option.


The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.


15.
 Effect on Options of Death While an Employee, Director or Consultant



Except as otherwise provided in the pertinent Option Certificate, in the event
of the death of a Participant while the Participant is an employee, director or
consultant of the Company or of an Affiliate, the Participant’s Survivors may
exercise any outstanding Option granted to the Participant:
 
a.
To the extent that the Option has become exercisable according to the vesting
period of such Option as of the date of death; and
   
b.
To the extent of a pro rata portion through the date of death of any additional
Options that would have become exercisable on the next vesting date had the
Participant not died. The proration shall be based upon the number of days
accrued in the current vesting period prior to the date of death.



If the Participant’s Survivors wish to exercise the Option, they must take all
necessary steps to exercise the Option within one (1) year after the date of
death of such Participant, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
he or she had not died and had continued to be an employee, director or
consultant or, if earlier, within the originally prescribed term of the Option.
 
 
A-10

--------------------------------------------------------------------------------


 
 
16.
 Effect of Termination of Service on Stock Grants



In the event of a termination of service (whether as an employee, director or
consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Stock Grant, such offer shall terminate.
 
For purposes of this Paragraph 16 and Paragraph 17 below, a Participant to whom
a Stock Grant has been offered under the Plan who is absent from work with the
Company or with an Affiliate because of temporary disability (any disability
other than a permanent and total Disability as defined in Paragraph 1 hereof),
or who is on leave of absence for any purpose, shall not, during the period of
any such absence, be deemed, by virtue of such absence alone, to have terminated
such Participant’s employment, director status or consultancy with the Company
or with an Affiliate, except as the Administrator may otherwise expressly
provide.
 
In addition, for purposes of this Paragraph 16 and Paragraph 17 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an employee, director
or consultant of the Company or any Affiliate.
 
17.
 Effect of Stock Grants of Termination of Service Other than “For Cause” or
Death or Disability



Except as otherwise provided in the pertinent Stock Grant Certificate, in the
event of a termination of service (whether as an employee, director or
consultant), other than termination “for cause,” Disability, or death for which
events there are special rules in Paragraphs 18, 19, and 20, respectively,
before all Company rights of repurchase shall have lapsed, then the Company
shall have the right to repurchase that number of Shares subject to a Stock
Grant as to which the Company’s repurchase rights have not lapsed.


18.
 Effect on Stock Grants of Termination of Service “For Cause”

 
Except as otherwise provided in the pertinent Stock Grant Certificate, the
following rules apply if the Participant’s service (whether as an employee,
director or consultant) with the Company or an Affiliate is terminated “for
cause”:
 
a.
All Shares subject to any Stock Grant shall be immediately subject to repurchase
by the Company at the purchase price, if any, thereof;
   
b.
In addition to any definition of the term “for cause” set forth in any
employment agreement between the Company and the Participant, for purposes of
this Plan, the term “cause” shall include, without limitation (i) the failure of
the Participant to perform any of his material duties to the Company or any of
its Affiliates, (ii) the conviction of the Participant of any felony involving
moral turpitude, (iii) any acts of fraud or embezzlement by the Participant
involving the Company or any of its Affiliates, (iv) violation of any federal,
state or local law, or administrative regulation related to the business of the
Company or any of its Affiliates, (v) a conflict of interest, (vi) conduct that
could result in publicity reflecting unfavorably on the Company or any of its
Affiliates in a material way, (vii) failure to comply with the policies of the
Company or any of its Affiliates, (viii) the unauthorized disclosure of
confidential information, or (ix) a breach of the terms of any employment
agreement, confidentiality agreement, non-competition and non-solicitation
agreement or any other agreement between the Participant and the Company or any
of its Affiliates, after giving effect to the notification provisions, if any,
and the mechanisms to remedy or cure a breach, if appropriate, as described in
any such agreement. The determination of the Administrator as to the existence
of “cause” will be conclusive on the Participant and the Company; and
   
c.
“Cause” is not limited to events which have occurred prior to a Participant’s
termination of service, nor is it necessary that the Administrator’s finding of
“cause” occur prior to termination. If the Administrator determines, subsequent
to a Participant’s termination of service, that either prior or subsequent to
the Participant’s termination the Participant engaged in conduct which would
constitute “cause,” then the Company’s right to repurchase all of such
Participant’s Shares shall apply.

 
 
A-11

--------------------------------------------------------------------------------


 
 
19.
 Effect on Stock Grants of Termination of Service for Disability



Except as otherwise provided in the pertinent Stock Grant Certificate, the
following rules apply if a Participant ceases to be an employee, director or
consultant of the Company or of an Affiliate by reason of Disability: to the
extent the Company’s rights of repurchase have not lapsed on the date of
Disability, they shall be exercisable; provided, however, that in the event such
rights of repurchase lapse periodically, such rights shall lapse to the extent
of a pro rata portion of the Shares subject to such Stock Grant as would have
lapsed had the Participant not become Disabled prior to the end of the vesting
period which next ends following the date of Disability. The proration shall be
based upon the number of days of such vesting period prior to the date of
Disability.


The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.
 
20.
 Effect on Stock Grants of Death While an Employee, Director or Consultant



Except as otherwise provided in the pertinent Stock Grant Certificate, the
following rules apply in the event of the death of a Participant while the
Participant is an employee, director or consultant of the Company or of an
Affiliate: to the extent the Company’s rights of repurchase have not lapsed on
the date of death, they shall be exercisable; provided, however, that in the
event such rights of repurchase lapse periodically, such rights shall lapse to
the extent of a pro rata portion of the Shares subject to such Stock Grant as
would have lapsed had the Participant not died prior to the end of the vesting
period which next ends following the date of death. The proration shall be based
upon the number of days of such vesting period prior to the Participant’s death.


21.
 Purchase for Investment



Unless the offering and sale of the Shares to be issued upon the particular
exercise or acceptance of a Stock Right shall have been effectively registered
under the Securities Act of 1933, as now in force or hereafter amended (the
“1933 Act”), the Company shall be under no obligation to issue the Shares
covered by such exercise unless and until the following conditions have been
fulfilled:
 
a.
The person(s) who exercise(s) or accept(s) such Stock Right shall warrant to the
Company, prior to the receipt of such Shares, that such person(s) are acquiring
such Shares for their own respective accounts, for investment, and not with a
view to, or for sale in connection with, the distribution of any such Shares, in
which event the person(s) acquiring such Shares shall be bound by the provisions
of the following legend which shall be endorsed upon the certificate(s)
evidencing their Shares issued pursuant to such exercise or such grant:

 
“The shares represented by this certificate have been taken for investment, and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws”; and

 
A-12

--------------------------------------------------------------------------------


 
b.
At the discretion of the Administrator, the Company shall have received an
opinion of its counsel that the Shares may be issued upon such particular
exercise or acceptance in compliance with the 1933 Act without registration
thereunder.

 


22.
 Dissolution or Liquidation of the Company



Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants and grants of Restricted Stock Units which have not been accepted will
terminate and become null and void; provided, however, that if the rights of a
Participant or a Participant’s Survivors have not otherwise terminated and
expired, the Participant or the Participant’s Survivors will have the right
immediately prior to such dissolution or liquidation to exercise or accept any
Stock Right to the extent that the Stock Right is exercisable or subject to
acceptance as of the date immediately prior to such dissolution or liquidation.
Upon the dissolution or liquidation of the Company, any outstanding Restricted
Stock Units shall immediately terminate unless otherwise determined by the
Administrator or specifically set forth in the Restricted Stock Unit
Certificate.


23.
 Adjustments

 
Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in the pertinent
Certificate or, subject to the consent of the Administrator, as otherwise
specified in an employment or other agreement between the Company and the
Participant:

 
A.
Stock Dividends and Stock Splits. If (i) the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, the number of shares of Common Stock
deliverable upon the exercise or acceptance of such Stock Right may be
appropriately increased or decreased proportionately, and appropriate
adjustments may be made in the purchase price per share to reflect such events.
The number of Shares subject to the limitation in Paragraph 4(c) shall also be
proportionately adjusted upon the occurrence of such events.
   
B.
Consolidations or Mergers. If the Company is to be consolidated with or acquired
by another entity in a merger, sale of all or substantially all of the Company’s
assets or otherwise (an “Acquisition”), the Administrator or the board of
directors of any entity assuming the obligations of the Company hereunder (the
“Successor Board”), shall, as to outstanding Options, either (i) make
appropriate provision for the continuation of such Options by substituting on an
equitable basis for the Shares then subject to such Options, including without
limitation any provisions relating to the acceleration of vesting, either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Acquisition or securities of any successor or acquiring
entity; or (ii) upon written notice to the Participants, provide that all vested
Options must be exercised (either to the extent then exercisable, including
Options subject to accelerated vesting provisions, or, at the discretion of the
Administrator, all Options being made fully exercisable for purposes of this
Subparagraph) at the end of which period the Options shall terminate; or (iii)
terminate all Options in exchange for a cash payment equal to the excess of the
Fair Market Value of the Shares subject to such Options (either to the extent
then exercisable, including Options subject to accelerated vesting provisions,
or, at the discretion of the Administrator, all Options being made fully
exercisable for purposes of this Subparagraph) over the exercise price thereof.

 
 
A-13

--------------------------------------------------------------------------------


 
With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall either (i) make appropriate provisions for the continuation of such
Stock Grants by substituting on an equitable basis for the Shares then subject
to such Stock Grants either the consideration payable with respect to the
outstanding Shares of Common Stock in connection with the Acquisition or
securities of any successor or acquiring entity; or (ii) upon written notice to
the Participants, provide that all Stock Grants must be accepted (to the extent
then subject to acceptance) within a specified number of days of the date of
such notice, at the end of which period the offer of the Stock Grants shall
terminate; or (iii) terminate all Stock Grants in exchange for a cash payment
equal to the excess of the Fair Market Value of the Shares subject to such Stock
Grants over the purchase price thereof, if any. In addition, in the event of an
Acquisition, the Administrator may waive any or all Company repurchase rights
with respect to outstanding Stock Grants.

 
C.
Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company (other than a transaction described in
Subparagraph B above) pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock, a
Participant upon exercising or accepting a Stock Right shall be entitled to
receive for the purchase price, if any, paid upon such exercise or acceptance
the securities which would have been received if such Stock Right had been
exercised or accepted prior to such recapitalization or reorganization.
   
D.
Modification of ISOs. Notwithstanding the foregoing, any adjustments made
pursuant to Subparagraph A, B or C above with respect to ISOs shall be made only
after the Administrator, after consulting with counsel for the Company,
determines whether such adjustments would constitute a “modification” of such
ISOs (as that term is defined in Section 424(h) of the Code) or would cause any
adverse tax consequences for the holders of such ISOs. If the Administrator
determines that such adjustments made with respect to ISOs would constitute a
modification of such ISOs, it may refrain from making such adjustments, unless
the holder of an ISO specifically requests in writing that such adjustment be
made and such writing indicates that the holder has full knowledge of the
consequences of such “modification” on his or her income tax treatment with
respect to the ISO.
   
E.
Upon the happening of any of the events described in Subparagraphs A, B or C
above, any outstanding Restricted Stock Units shall be appropriately adjusted to
reflect the events described in such Subparagraphs. The Administrator or the
Successor Board shall determine the specific adjustments to be made under this
Paragraph 23, including, but not limited to the effect, if any, of a change of
control of the Company and, subject to Paragraph 4, its determination shall be
conclusive.

 
24.
 Issuances of Securities



Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights. Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.


25.
 Fractional Shares

 
No fractional shares shall be issued under the Plan, and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.


26.
 Conversion of ISOs into Non-Qualified Options; Termination of ISOs



The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant’s
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an employee of the Company
or an Affiliate at the time of such conversion. Such actions may include, but
not be limited to, extending the exercise period or reducing the exercise price
of the appropriate installments of such Options. At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any Participant the right to have such Participant’s ISOs converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action. The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such conversion.
 
A-14

--------------------------------------------------------------------------------


 
27.
 Withholding

 
In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
are required by applicable law or governmental regulation to be withheld from
the Participant’s salary, wages or other remuneration in connection with the
exercise or acceptance of a Stock Right or in connection with a Disqualifying
Disposition (as defined in Paragraph 28) or upon the lapsing of any right of
repurchase, the Company may withhold from the Participant’s compensation, if
any, or may require that the Participant advance in cash to the Company, or to
any Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company’s Common Stock or a
promissory note, is authorized by the Administrator (and permitted by law). For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner provided in Paragraph 1
above, as of the most recent practicable date prior to the date of exercise. If
the fair market value of the shares withheld is less than the amount of payroll
withholdings required, the Participant may be required to advance the difference
in cash to the Company or the Affiliate employer. The Administrator in its
discretion may condition the exercise of an Option for less than the then Fair
Market Value on the Participant’s payment of such additional withholding.
 
28.
 Notice to Company of Disqualifying Disposition



Each Key Employee who receives an ISO must agree to notify the Company in
writing immediately after the Key Employee makes a Disqualifying Disposition of
any shares acquired pursuant to the exercise of an ISO. A Disqualifying
Disposition is any disposition (including any sale) of such shares before the
later of (a) two years after the date the Key Employee was granted the ISO, or
(b) one year after the date the Key Employee acquired Shares by exercising the
ISO. If the Key Employee has died before such stock is sold, these holding
period requirements do not apply, and no Disqualifying Disposition can occur
thereafter.


29.
Termination of the Plan

 
The Plan will terminate on the date which is ten (10) years from the earlier of
the date of approval by the stockholders or formal adoption by vote of the Board
of Directors. The Plan may be terminated at an earlier date by vote of the
shareholders of the Company; provided, however, that any such earlier
termination shall not affect any Certificates executed prior to the effective
date of such termination.


30.
 Amendment of the Plan and Agreements



The Plan may be amended by the shareholders of the Company. The Plan may also be
amended by the Administrator, including, without limitation, to the extent
necessary to qualify any or all outstanding Stock Rights granted under the Plan
or Stock Rights to be granted under the Plan for favorable federal income tax
treatment (including deferral of taxation upon exercise) as may be afforded
incentive stock options under Section 422 of the Code, and to the extent
necessary to qualify the shares issuable upon exercise or acceptance of any
outstanding Stock Rights granted, or Stock Rights to be granted, under the Plan
for listing on any national securities exchange or quotation in any national
automated quotation system of securities dealers. Any amendment approved by the
Administrator which the Administrator determines is of a scope that requires
shareholder approval shall be subject to obtaining such shareholder approval.
Any modification or amendment of the Plan shall not, without the consent of a
Participant, adversely affect his or her rights under a Stock Right previously
granted to him or her. With the consent of the Participant affected, the
Administrator may amend outstanding Certificates in a manner which may be
adverse to the Participant but which is not inconsistent with the Plan. In the
discretion of the Administrator, outstanding Certificates may be amended by the
Administrator in a manner which is not adverse to the Participant.
 
 
A-15

--------------------------------------------------------------------------------



 
31.
 Employment or Other Relationship



Nothing in this Plan or any Certificate shall be deemed to prevent the Company
or an Affiliate from terminating the employment, consultancy or director status
of a Participant, nor to prevent a Participant from terminating his or her own
employment, consultancy or director status or to give any Participant a right to
be retained in employment or other service by the Company or any Affiliate for
any period of time.


32.
Governing Law

 
This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.
 

 
A-16

--------------------------------------------------------------------------------


 